Citation Nr: 1818323	
Decision Date: 03/27/18    Archive Date: 04/04/18

DOCKET NO.  14-23 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to an initial compensable rating for sinus and allergy condition.

3.  Entitlement to an initial rating in excess of 10 percent for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from September 1967 to September 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2011 and January 2012 rating decisions of the VA Regional Office (RO) in Columbia, South Carolina.  In February 2017, the Veteran testified at a Travel Board hearing conducted before the undersigned.

In November 2012, the Veteran appointed Disabled American Veterans (DAV) as his representative.  An April 2017 letter informed him that his appeal was being placed on the Board's docket and that he had 90 days from the date of that letter to request a change in representation.  In January 2018, the Veteran submitted a new power of attorney in favor of a different Veterans Service Organization.  As this change in representation was submitted well over 90 days from the April 2017 letter, and as the Veteran has not submitted good cause for his change in representation, DAV remains the representative in this appeal.  38 C.F.R. § 20.1304(b) (2017).  

The Board notes that the Veteran also perfected an appeal as to the issue of service connection for posttraumatic stress disorder (PTSD).  In his January 2018 substantive appeal, he requested a hearing before a Veterans Law Judge.  Since this appeal has not been certified to the Board and the hearing request is pending, the Board does not have jurisdiction over this issue and will not address it herein.

The issues (except for a higher initial rating for tinnitus) are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

In February 2017, prior to the promulgation of a decision in the appeal, the Veteran withdrew from appellate review the appeal of his claim for an initial rating in excess of 10 percent for tinnitus.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal of the claim for service connection for an initial rating in excess of 10 percent for tinnitus by the Veteran have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board is dismissing the withdrawn claim, and is remanding the remaining claims, no discussion of VA's duties to notify and assist is necessary.

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran, after discussing the matter with his representative, withdrew the appeal of the issue of an initial rating in excess of 10 percent for tinnitus during his hearing before the undersigned.  See February 2017 Hearing Transcript (T.) at 2.  Hence, there remain no allegations of errors of fact or law for appellate consideration of this issue.  Accordingly, the Board does not have jurisdiction to review the appeal of the issue of an initial rating in excess of 10 percent for tinnitus, and it is dismissed.



ORDER

The appeal of entitlement to an initial rating in excess of 10 percent for tinnitus is dismissed.


REMAND

A remand is necessary for the remaining claims.  Beginning with service connection for bilateral hearing loss, the Veteran was provided a VA examination in December 2011; a hearing loss disability as defined by VA in the right ear, but not the left ear, was shown.  A negative nexus was provided; the examiner reported that there was no evidence of a shift in hearing and noted that the Veteran reported that it did not begin until three to four years ago.  A positive opinion regarding service connection for tinnitus was provided; the examiner also opined that the Veteran's tinnitus was at least as likely as not a symptom associated with the hearing loss.  The examiner's positive opinion for tinnitus and that such is a symptom of hearing loss is at odds with the negative opinion for hearing loss.  Consequently, the Board concludes that a new examination with medical opinion would be helpful.  

Turning to an initial compensable rating for sinus and allergy condition, the Veteran was provided a VA examination in January 2012.  His hearing testimony indicating that he has had "a lot of blockage," see T. at 14, suggests that his disability may have worsened in severity since the examination.  Therefore, the Board concludes that a remand would be beneficial to provide the Veteran a new VA examination.

Accordingly, the case is REMANDED for the following action:

1. Please make efforts to obtain all records identified by the Veteran, including those from Black Creek Medical Consultants, the Columbia VA Medical Center (VAMC), and the Florence VA Community Based Outpatient Clinic (CBOC).  Please include the report of private audiology testing (Sounds Solutions Hearing Care) dated March 24, 2017 scanned into VISTA August 23, 2017.  The Board is unable to review files in VISTA.  The report itself must be printed from VISTA and scanned into the Veteran's virtual file (VBMS).
  
2. Please afford the Veteran a VA audiological examination, with a medical professional of appropriate expertise who has reviewed the claims file, to determine the nature, extent, and etiology of any diagnosed bilateral hearing loss.

The examiner is requested to review the record and offer an opinion as to whether it is at least as likely as not (i.e., probability of approximately 50 percent) that any diagnosed bilateral hearing loss had its onset in service or is related to the Veteran's military service or his service-connected tinnitus.  The examiner should consider the prior December 2011 VA opinion that the service-connected tinnitus is a symptom of the Veteran's hearing loss.  A complete rationale should be given for all opinions and conclusions expressed.  

3. Afford the Veteran a new VA sinusitis and rhinitis examination, with an examiner who has reviewed the claims file.  This examiner must address all subjective complaints and objective symptoms of the sinus and allergy condition.  All findings and opinions must be included in a typewritten report.  

The examiner should clearly identify whether the Veteran (1) has a sinus and allergy condition without polyps, but with greater than 50-percent obstruction of nasal passage on both sides or complete obstruction on one side; or (2) a sinus and allergy condition with polyps.

4. After the completion of the instructions of paragraphs 1 through 3 and any other development deemed necessary, readjudicate the claims.  If the determination of any claim remains unfavorable, furnish the Veteran and his representative with a Supplemental Statement of the Case and give him an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on these matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


